DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
		Regarding claims 1, 12 and 18,  the closest prior of record Cline et al. US 8,072,999 B1 discloses  a method and system for adding a node into a network operating in a cyclic state after one or more nodes have been previously removed without interrupting the synchronous traffic of the remaining nodes on the network is provided. The method includes discovering an added node by sending data to the added node in a downstream timeslot previously assigned to a removed node, the data having a delay value for scheduling a response from the added node to coincide with an upstream timeslot previously assigned to the removed node, thereby avoiding collisions with the synchronous traffic on the network; receiving the response from the added node; configuring the added node in accordance with an original configuration of the removed node; and commencing cyclic operation of the added node.
		However, Cline et al. either singularly or in combination, fail to anticipate or render obvious a method for determining a topology of a distribution grid feeder; an electrical network system with self-topology determination capability; and a computer program for determining a topology of a distribution grid feeder, said computer program, method and system comprising instructions for causing a computer to perform steps including: when the second node does not exist, removing the first node from the set of undiscovered nodes, adding the first node to the set . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Previous drawings objection has been removed based on Applicant description of the specification in paragraph 0033 as filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864